NUMBER 13-15-00349-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MARCOS LUCIO D/B/A
LIGHTHOUSE CREDIT
SOLUTIONS,                                                                Appellant,

                                           v.

STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.



                                     ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is before the Court on appellant’s opposed motion for additional time

to obtain adequate legal representation.    On October 28, 2015, this Court granted

appellant counsel’s motion to withdraw. Appellant is requesting until December 9, 2015,
to obtain legal representation.

       Accordingly, the appeal is abated to provide appellant with the opportunity to seek

new counsel. This appeal is ordered ABATED until December 9, 2015, or upon further

order of this Court.

       Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, email address, and State Bar of Texas identification number.

See generally TEX. R. APP. P. 6.

       It is so ORDERED.

                                                       PER CURIAM


Delivered and filed this the
23rd day of November, 2015.




                                            2